Citation Nr: 1631237	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  11-31 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a bilateral ankle disorder, to include Achilles tendonitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1978.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied a bilateral ankle disorder, to include Achilles tendonitis.

The Board notes that a Board hearing was scheduled for June 2013, of which the Veteran was sent notice.  However, the Veteran did not appear, has not submitted good cause for failure to appear, and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015) (failure to appear for a scheduled hearing treated as withdrawal of request).


FINDING OF FACT

The evidence of record does not show that the Veteran has a current bilateral ankle disorder that was incurred in or resulted from active duty service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral ankle disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in March 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA treatment records have been obtained.

Also, the Veteran was provided a VA examination in April 2011.  This examination and its associated report are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that he was placed on extended light duty because of a bilateral ankle condition during boot camp, which interfered with his ability to march and walk.  He states that his ankles continue to hurt every day, swell up and cause discomfort, and interfere with walking.  See VBMS, 3/9/11 Statement in Support of Claim (claim); 4/14/11 Statement in Support of Claim; 8/18/11 NOD; 11/30/11 VA 9.

Service treatment records reflect that the Veteran was treated for Achilles tendonitis of the right foot with crepitus and severe swelling in December 1975, and for Achilles tendonitis of the left foot in February 1976.  As such, he was given heel pads for both boots and had limited duty for seven days.  See VBMS, 2/17/77 STR, p. 25.  In September 1976, the Veteran sought treatment for an injured left foot while playing basketball, which was diagnosed as a sprain.  See id. at 14.  At examinations in January 1978 and August 1978 (separation), the Veteran denied swelling of the ankles, swollen or painful joints, and foot trouble, and had normal clinical evaluations of the lower extremities and feet.  The examiner noted that the Veteran could run two miles.  See id. at 7, 19, 27.

VA treatment records show that the Veteran first sought treatment for his right foot after a recent fall in February 2011.  See VBMS, 10/27/11 CAPRI, p. 2-3.  However, there is no evidence of any complaints of, treatments for, or diagnoses of any ankle disorders.

An April 2011 VA examination indicated review of the Veteran's claims file, recounted the Veteran's history, and recited his complaints.  The Veteran reported that his bilateral Achilles tendon problems began during active duty service and continued for the last 40 years.  An x-ray revealed no fracture or dislocation, a calcaneal spur, and intact ankle mortise.  The examiner found no active pathology and thus could not make a diagnosis.  However, he noted that the calcaneal spur was not the source of any pain in the ankle or foot of the heel, and that it was a variant but normal finding and was not diagnostic for any disease or pathologic process.

After review of all of the evidence of record, lay and medical, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection claim for a bilateral ankle disorder.

The evidence does not demonstrate that the Veteran has a diagnosis of a current chronic disability.  Although the Board acknowledges the Veteran's statements of continued pain since service, generally pain is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); see also Brammer, 3 Vet. App. at 225.

The Board also acknowledges the Veteran's implication that his in-service diagnosis of bilateral Achilles tendonitis is related to a current bilateral ankle disorder.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  As such, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In this case, the Veteran is competent to describe in-service events and to describe his symptoms and impact on his activities of daily living.  However, he is not competent to diagnose his bilateral ankle disorder, if any, which requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  The Veteran has no such expertise.  See 38 C.F.R. § 3.159 (a)(1).

In sum, the Board finds that the preponderance of the evidence shows that the Veteran does not have a current bilateral ankle disorder.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

The appeal is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


